—In an action, inter alia, to recover damages for breach of contract, the plaintiff appeals from an order of the Supreme Court, Westchester County (Giacomo, J.), entered February 22, 2012, which granted the defendants’ unopposed motion for summary judgment dismissing the complaint insofar as asserted against the defendants Estate of Albert Tranquillo, Jr., Estate of Rosalie Tranquillo, Daria Contracessa, and Angela Grasso.
Ordered that the appeal is dismissed, with costs.
The plaintiff failed to submit papers to the Supreme Court in opposition to the defendants’ motion for summary judgment dismissing the complaint insofar as asserted against the defendants Estate of Albert Tranquillo, Jr., Estate of Rosalie Tranquillo, Daria Contracessa, and Angela Grasso, and the motion was granted on default. No appeal lies from an order or judgment granted upon the default of the appealing party (see CFLR *9095511; Washington Mut. Bank v Valencia, 92 AD3d 774, 774 [2012]; HSBC Mtge. Corp. [USA] v MacPherson, 89 AD3d 1061, 1062 [2011]; D'Agostino Law Off., P.C. v Parlante, 58 AD3d 668, 669 [2009]; Sanchez v Village of Ossining, 271 AD2d 674 [2000]; Lumbermen’s Mut. Cas. Co. v Fireman’s Fund Am. Ins. Co., 117 AD2d 588 [1986]). Since the order appealed from was entered upon the plaintiffs default in opposing the motion, the appeal must be dismissed (see Lumbermen’s Mut. Cas. Co. u Fireman’s Fund Am. Ins. Co., 117 AD2d 588 [1986]).
Dillon, J.E, Angiolillo, Dickerson and Cohen, JJ., concur.